Title: John Adams to Abigail Adams, 1 May 1789
From: Adams, John
To: Adams, Abigail


        
          New York May 1. 1789
          My dearest Friend
        
        It has been impossible to get time to write you.— Morning, Noon, and Night, has been taken up with Business, or Visits.— Yesterday the President was Sworn, amidst the Acclamations of the People.— But I must refer you to Gazettes & Spectators.— I write this abed.— Mr Allen deld. me, Yesterday your Letter.— I like very much your Plan of coming on, with Charles and Thomas, before Commencement. But as yet I have no House, nor Furniture.— When you come you must bring, Table & Chamber Linnen and the Plate, and I expect, some beds.— But all is uncertain as yet.— You may send by a Stage, or a Cart to Providence and there embark, many necessary Things in the Packett.— The House of Representatives will I hope, soon determine some thing.— But my Expectations are not raised.— I fear We shall be Straightened, and put to difficulty to live decently.— We must however live in Proportion to our means.
        The President has received me with great Cordiality, of affection and Confidence, and eve[ry] Thing has gone very agreably. His Lady is expected this Month.
        My Duty to my Mother, Love to Brothers Adams Cranch &c & sisters and every friendly, grateful sentiment to our Honourable Dr. our Guardian Protector & Friend, and to Mr Quincy, whom I had not opportunity to see, before I came away, and to all other friends & Acquaintance &c.
        I ought to thank Captn. Beal, Mr Allen Mr Black &c for their obliging Attention in accompanying me, on my Journey.
        You will receive by Barnard, some more fruit Trees. The Ladies universally enquire very respectfully after Mrs Adams, when she will arrive &c.
        The last Sunday, I Spent very agreably at Col Smiths.— Nabby and the Children very well. William, had no Knowledge of me, but John knew me at first glance.
        I long to take a Glance at my [farm?] but this cannot be.— write me as often as you can.— Yours with the tenderest Affection.
        John Adams.
          I have Sent the Horse. You may sell him or give him to my worthy son John, for his Health, if you think it possible to pay for his Keeping.
      